Citation Nr: 9918624	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  94-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an asbestos related 
lung disorder, to include asbestosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1961 to August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for asbestosis.

The case was previously before the Board in February 1998, 
when it was remanded for retrieval of additional medical 
records.  The veteran has failed to reply to the requests of 
the RO to provide the requested information.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The record contains all available relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

2.  There is no competent medical evidence of any lung 
disorders and/or asbestos related disorders during service.

3.  The earliest medical reports dealing with any asbestos 
related disorder are dated decades after service and do not 
relate the disorder to the veteran's military service.  

4.  There is no medical opinion, or other competent evidence 
linking any current asbestos related disorder to the 
veteran's active military service.  



CONCLUSION OF LAW

The appellant has not presented a well grounded claim for 
service connection for asbestosis or any other asbestos 
related disorder, and therefore there is no statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. §§ 101(16), 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  However, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that in cases involving service 
connection for asbestos related disorders veterans must 
"satisfy all three of the elements required for a well-
grounded claim."  Nolen v. West, 12 Vet. App. 347, 350 
(1999) (emphasis in original).  

II.  Exposure Information

As noted in the introduction section above, the veteran 
served in the United States Navy from August 1961 to August 
1965.  In April 1994 the veteran submitted a detailed 
statement regarding his allegations of asbestos exposure 
during active service.  He alleged that he was exposed to 
asbestos during basic training from August to November 1961 
in the form of "fire fighting suits, gloves, and other fire 
protecting equipment."  The veteran further alleged exposure 
from November 1961 to November 1962 when he was stationed at 
NAVCOMSTA Adak, Alaska.  He stated:  

I was employed with Container Corporation of 
America from 1966 - 1968.  I have been employed as 
an electrician from 1968 - present.

I have not been involved in insulation trade or 
asbestos trade at any time.  Although I have worked 
jobs where asbestos was present, safety related 
equipment was furnished.  . . .

. . .  From November, 61 - November, 1962, I was at 
NAVCOMSTA Adak, Alaska.  I worked in the power 
house where all insulation was asbestos.  I was 
involved in the removal of old asbestos insulation 
with no protective or safety equipment.  I removed 
asbestos from old pipes, boilers, and tanks.  I 
installed new asbestos by mixing asbestos with 
water and packing around items mentioned above.  I 
did this work for about nine months of my stay at 
NAVCOMSTA.  I feel this was where I received my 
exposure to asbestos.  My doctor agrees with the 
time frame of my exposure.

A review of the veteran's service personnel records does 
confirm that he was stationed at Adak, Alaska form November 
1961 to November 1962.  

When the veteran first submitted his claim for service 
connection he submitted a copy of a private radiology report 
dated July 1993.  In September 1994 the veteran presented 
sworn testimony before a RO hearing officer.  At the hearing, 
the above noted private radiology report was discussed in 
testimony.  The veteran testified that he had been examined 
by the private radiologist because of action of his 
"union."  During his testimony the veteran made repeated 
references to his union, litigation, and his private 
physician.  He also testified that in his employment as an 
electrician subsequent to service he was not exposed to 
asbestos without safety equipment.  On questioning from the 
hearing officer the veteran admitted that the union had all 
of its members examined for asbestos exposure "for the 
purpose of litigation against the asbestos companies."  The 
veteran also admitted that several union members had been 
identified with asbestos related disorders and that it was 
possible that he had some asbestos exposure subsequent to 
service.   

In February 1998 the Board remand the case to obtain the 
medical records of the private physician mentioned by the 
veteran in his hearing testimony and to ask the veteran to 
"provide a complete and accurate description of all asbestos 
related claims and litigation that he is pursuing independent 
of his claim for service connection."  The veteran did not 
respond to the RO's requests for this information.  The Board 
notes that  the "duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The veteran specifically identified information related to 
his allegations of asbestos exposure in the form of medical 
records from his private physician and union records.  
However, the veteran would not respond to requests from VA to 
obtain this information.  The Board notes that at the very 
least this casts suspicion on the veteran's allegations of in 
service asbestos exposure and his assertions of little or no 
post-service exposure.  

III.  Medical Evidence

The veteran's service medical records appear to be complete.  
There is no indication in any of the service medical records 
that the veteran suffered from any lung disorder during 
service.  On the veteran's August 1965 separation examination 
his lungs were evaluated as normal with no abnormalities 
noted by the examining physician.  A chest x-ray was also 
conducted and no abnormalities were noted.  

As noted above, the veteran submitted a copy of a private 
radiology report with his claim for service connection.  The 
July 1993 radiology report indicated that a four projection 
chest x-ray of the veteran had been conducted.  "There is no 
acute infiltrate, congestion or evidence of mass lesion.  
Pleural thickening is observed bilaterally consistent with 
previous asbestos exposure indicating asbestos related 
disease."  The examining radiologist's summary was "pleural 
thickening bilaterally consistent with previous asbestos 
exposure indicating asbestos-related disease."  

In May 1994 a VA examination of the veteran was conducted.  
The medical history noted by the physician indicated that 
"the veteran states that two years ago, he noticed the 
progressive onset of shortness of breath.  He was given a 
test by his union for asbestos exposure and was told that the 
results were indicative that he had been exposed."  Physical 
examination of the chest was normal with normal expansion, 
palpation, and percussion.  The lung fields were clear 
without any rhonchi, wheezes, or rales.  The extremities were 
normal with no "cyanosis, clubbing or edema."  Chest x-ray 
was conducted and no abnormalities were found.  A pulmonary 
function test (PFT) was conducted and indicated "mild 
restrictive disease."  After reviewing all of the test 
results the examining physician's diagnosis was "mild 
restrictive lung disease."  

In October 1994 another VA examination of the veteran was 
conducted.  at this examination the veteran reported a 
history of asbestos exposure during his military service in 
Alaska in 1961 and 1962.  Physical examination revealed 
normal breath sounds and no cyanosis or clubbing of the 
extremities.  PFT results revealed normal pulmonary function.  
X-ray examination of the chest was conducted and the 
impression was of a normal chest.  The diagnosis was 
"history of asbestos exposure with normal chest x-ray and 
pulmonary reports."  

The Board notes that, at his September 1994 hearing, the 
veteran asserted that the VA chest x-rays were inadequate.  
He stated that the private radiologist took the x-rays from 
front and back, and from the sides.  He asserted that his 
alleged pleural thickening could only be seen from a side x-
ray view and that the VA x-ray examinations had not done such 
views.  The Board disagrees.  Both VA x-ray examination 
reports are labeled "PA and Lateral."  This clearly 
indicates that front, back, and side views of the chest were 
taken during both VA x-ray examinations.  



IV.  Analysis

As noted above, in order for the veteran's claim for service 
connection for asbestosis to be well grounded he must meet 
all three elements required of a well grounded claim:  (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Nolen v. West, 12 Vet. App. 347, 350 (1999);  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also Epps v Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).

With respect to the first element, evidence of a current 
disability as provided by a medical diagnosis, there is 
equivocal evidence of a current asbestos related disability.  
The July 1993 private radiology report diagnoses pleural 
thickening and states that it is an asbestos related 
disorder.  However, all subsequent radiology examinations 
have failed to confirm any such diagnosis.  Rather, all 
subsequent chest x-rays have revealed a normal chest.  The 
May 1994 VA PFT results indicated mild restrictive lung 
disease, but do not indicate that the restrictive lung 
disease was related to asbestos exposure.  Finally,  the 
October 1994 VA examination reveals no current lung disorder 
at all.  The October 1994 PFT results and chest x-ray were 
both normal.  

The existence of a current asbestos related lung disability 
is questionable at best.  Moreover, the veteran has not 
helped to resolve the ambiguity because he has failed to 
respond to VA requests for private medical information which 
he testified under oath existed.  If the Board were 
adjudicating the veteran's claim on the merits there would be 
a serious question as to whether the veteran does have a 
current asbestos related lung disability.  However, for the 
purposes of the Board's current analysis we will assume that 
there is evidence of a current asbestos related lung 
disability.  

With respect to the second element of a well grounded claim, 
incurrence during service, there is again equivocal evidence 
of asbestos exposure during service.  The veteran indicates 
that he handled asbestos extensively when he was stationed in 
Alaska.  The records do confirm that he was stationed in 
Alaska during service.  However, the veteran's assertions of 
no asbestos exposure subsequent to service are highly 
suspect.  He has been employed as an electrician since 1968.  
He has indicated that his union is pursuing litigation 
against asbestos companies.  He indicated that the union had 
all members tested for asbestos exposure and that many were 
identified as being exposed.  

The existence of asbestos exposure during service is 
questionable at best.  Moreover, the veteran again has failed 
to help to resolve any ambiguity because he has failed to 
respond to VA requests for information related to the union 
asbestos litigation.  If the Board were adjudicating the 
veteran's claim on the merits there would be a serious 
question as to whether the veteran had asbestos exposure 
during service and whether he had extensive asbestos exposure 
during his employment as an electrician subsequent to 
service. However, for the purposes of the Board's current 
analysis we will assume that there is evidence of asbestos 
exposure during service based on the veteran's assertions of 
such exposure.  "The appellant's evidentiary assertions must 
be accepted as true for the purpose of determining whether 
the claim is well grounded."  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  Samuels v. West, 11 Vet. App. 433, 435 
(1998).  

For the purposes of its analysis in the present case the 
Board assumes that the veteran has a current asbestos related 
lung disability and that there is evidence of asbestos 
exposure during service.  Nevertheless, the veteran's claim 
still fails because he has not met the third element required 
for the claim to well grounded.  The veteran has not 
submitted competent medical evidence of a nexus, or link, 
between the current asbestos related lung disorder and the 
alleged asbestos exposure during service.  

Again we note that the July 1993 radiology report stated in 
part that "pleural thickening is observed bilaterally 
consistent with previous asbestos exposure indicating 
asbestos related disease."  The examining radiologist's 
summary was "pleural thickening bilaterally consistent with 
previous asbestos exposure indicating asbestos-related 
disease."  This report does not indicated what previous 
asbestos exposure caused the veteran's pleural thickening.  
Moreover, the veteran acknowledges that this examination was 
conducted at the behest of his union and was related to union 
litigation against asbestos companies for exposure of 
electricians to asbestos.  Knowing the background of this 
examination report it seems that if it links the veteran's 
disorder to any asbestos exposure it appears to link it to 
exposure subsequent to service during his employment as an 
electrician.  This medical report does not link the current 
pleural thickening to asbestos exposure during service.  

In an April 1994 statement the veteran wrote:  "From 
November, 61 - November, 1962, I was at NAVCOMSTA Adak, 
Alaska.  . . .  I feel this was where I received my exposure 
to asbestos.  My doctor agrees with the time frame of my 
exposure."  

The veteran's sworn testimony and other statements are not 
competent evidence to establish the etiology of his disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the veteran is not 
competent to make a determination that his current pleural 
thickening is the result of alleged asbestos exposure during 
service rather than the result of post-service asbestos 
exposure.  See Espiritu, 2 Vet. App. at 495; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Moreover, it has been held 
that a statement from a veteran as to what a doctor told him, 
is insufficient to establish a medical diagnosis. Warren v. 
Brown, 6 Vet. App. 4 (1993), See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  We also note that the veteran has 
been given the opportunity to produce any medical evidence 
from his private physician.  VA has attempted to assist the 
veteran in this matter by requesting that he provide releases 
so that VA could obtain the veteran's private medical and 
union records.  The veteran has failed to respond to VA's 
requests for this information.  

The May 1994 and October 1994 VA medical examination reports 
also do not provide any nexus between any current asbestos 
related disorder and exposure during service.  

The veteran fails to show the required nexus between any 
current asbestos related lung disability and any asbestos 
exposure he may have incurred during service.  See Caluza, 7 
Vet. App. at 506. There is no medical evidence establishing a 
link to the veteran's active military service.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  Therefore, the veteran does not 
meet the third element required for the claim to be well 
grounded.  See Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board notes that the fact pattern in the present case is 
very similar, if not almost identical, to the fact pattern in 
Nolen v. West, 12 Vet. App. 347 (1999).  In that case the 
court held that the veteran's claim was not well grounded 
because he had failed to submit competent medical evidence of 
a nexus between his current disability and alleged asbestos 
exposure during service.  Nolen v. West, 12 Vet. App. 347, 
350 (1999) (emphasis in original).  The Board must rely on 
the Court's guidance in this matter and find in the present 
cast that the veteran's claim is also not well grounded.  

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has failed to respond to VA 
requests for information which would have assisted him in 
developing information related to his allegations of asbestos 
exposure.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for an asbestos related lung disorder, to 
include asbestosis, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

